


110 HR 756 IH: To amend the Help America Vote Act of 2002 to direct the

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 756
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to direct the
		  Election Assistance Commission to develop and adopt guidelines for electronic
		  poll books in the same manner as the Commission develops and adopts voluntary
		  voting system guidelines under the Act, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the E-Poll
			 Book Improvement Act of 2007.
		2.Development and
			 Adoption of Guidelines For Electronic Poll Books
			(a)Requiring
			 Election Assistance Commission to Develop and Adopt
			 GuidelinesPart 3 of subtitle A of the Help America Vote Act of
			 2002 (42 U.S.C. 15361 et seq.) is amended by adding at the end the following
			 new section:
				
					223.Development and
				Adoption of Guidelines For Electronic Poll Books
						(a)In
				GeneralNot later than 1 year after the date of the enactment of
				this section, the Commission shall develop and adopt voluntary guidelines for
				electronic poll books, in the same manner and in accordance with the same
				procedures under which the Commission develops and adopts voluntary voting
				system guidelines under this part.
						(b)Electronic Poll
				Book DefinedIn this section, an electronic poll
				book is an electronic mechanism (including stand-alone software) by
				which an election official at a polling place, at the time an individual seeks
				to vote, may obtain information on the individual’s eligibility to vote
				(including whether the individual is registered to vote in an election for
				Federal office, the polling place to which the individual is assigned, and
				whether the individual has already voted in the election), whether the
				mechanism is operated by integration with a voting system or independently.
						.
			(b)Role of
			 Technical Guidelines Development CommitteeSection 221 of such
			 Act (42 U.S.C. 15361) is amended by adding at the end the following new
			 subsection:
				
					(g)Application to
				Guidelines For Electronic Poll BooksThis section shall apply
				with respect to the voluntary guidelines for electronic poll books developed
				and adopted under section 223 in the same manner as it applies to the
				development and adoption of the voluntary voting system
				guidelines.
					.
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to part 3 of subtitle A the following:
				
					
						Sec. 223. Development and adoption of
				guidelines for electronic poll
				books.
					
					.
			3.Certification and
			 Testing of Electronic Poll Books by Accredited LaboratoriesSection 231(a) of the Help America Vote Act
			 of 2002 (42 U.S.C. 15371(a)) is amended by adding at the end the following new
			 paragraph:
			
				(3)Coverage of
				electronic poll books under certification and testing of voting system hardware
				and softwareFor purposes of
				this section, an electronic poll book (as defined in section 223(b)) shall be
				treated as part of the hardware and software of a voting system, without regard
				to whether or not the electronic poll book operates by integration with a
				voting system or
				independently.
				.
		
